DETAILED ACTION
This is in response to application filed on March 26th, 2020 in which claims 1-16 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/26/2020 has been considered by the examiner.  However, examiner suggests review of US Patent Document AA, document number 7117984 to Jordison et al.  Although this information is correct, examiner notes that the reference does not seem immediately relevant to the present invention.  Furthermore, Examiner notes that [0007] mentions USPN 7177981 that is not included in any of the IDSes.  Review is suggested whether patent document AA contains a typographical error to the document number and therefore also the date and name.
The information disclosure statement filed 4/6/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English abstract has been provided for Other Document by Wolf et al despite the IDS indicating otherwise.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description:
Fig. 1b reference numeral “107” is not found in the specification
Fig. 1b reference numeral “109” is not found in the specification
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
As aforementioned, [0007] refers to US 7177981 which is not found in the IDSes
[0018] 3rd bulletpoint “as the group of largest filament diameter filaments” needs review whether it should read “group of largest diameter filaments”
[0018] 4th bulletpoint “when a largest filament diameter filament” needs review whether it should read “when a largest diameter filament”
Typographical error [0025]--instances of “remanent” as best understood should read “remnant”
[0041] needs review whether “by choosing the number, the diameter and the tensile strength” should read “by choosing the number of the diameter and the tensile strength”
[0041] after “(inclusive the monofilaments)”, a comma is recommended
[0071] “according a second embodiment” should read “according a third embodiment”, as [0062] already disclosed an alternative embodiment
[0072] “are lead” should read “are led”
Appropriate correction is required.
Claim Objections
Claim(s) 1, 2, 4-9, 15, 16 is/are objected to because of the following informalities: 
Claim 1 Line 6 after “cord” add --,--
Claim 1 Line 6 “in said steel cord” needs review to read “in each steel cord” for proper antecedent basis and definiteness, as Claim 1 Line 1 disclosed “steel cords” plural
Claim 1 Line 7 needs review to read “larger than the diameters of the remainder of the filaments”, as Lines 6-7 seem to be comparing diameter to diameter, not diameter to filament
Claim 1 Line 8 “the radial outer side” is recommended to read “a radial outer side”
Claim 1 Line 8 “said steel cord” needs review for proper antecedent basis and definiteness, as to how this single steel cord relates back to Claim 1 Line 1 “steel cords” plural
Claim 2 Line 3 “remanent” seems to be a typographical error and should read “remnant”
Claim 2 Line 3 is recommended to read “configured to have a remnant magnetisation” especially in light of the definition of “remnant magnetisation” in applicant specification [0025]; as best understood, the magnetisation is not positively claimed, and therefore should be functional 
Claim 4 Line 3 “said steel cord” needs review to for proper antecedent basis and definiteness, as to how this single steel cord relates back to Claim 1 Line 1 “steel cords” plural, on which Claim 4 depends; examiner may recommend “any one of the steel cords”
Claim 5 Lines 1-3 “said steel cords further comprise monofilaments made of metal, said monofilaments belonging to the group of largest diameter filaments” is requested for review
As best understood from examples of Figs. 2 and 3 disclosed in [0063] and [0071], the monofilaments are the group of largest diameter filaments (for example: 204’ of Fig. 2), and the group of largest diameter filaments is not referring to filaments within a strand (for example: 206 in Fig. 2); this is further supported in Claim 7 with “consists of” language
As such, the term “further comprise” does not make sense, as it seems to imply additional structure than what has been already disclosed; Claim 5 is recommended to convey “wherein in each steel cord, the group of largest diameter filaments comprise monofilaments made of metal”
Claim 5 Line 5 “said steel cord” needs review for proper antecedent basis and definiteness, as to how this single steel cord relates back to Claim 1 Line 1 “steel cords” plural, on which Claim 5 depends
Claim 5 Line 6 “the gap” should read “a gap” for proper antecedent basis
Claim 6 Line 1 “monofilaments remain within the circumscribed circle to the strands” is recommended to read “monofilaments are configured to remain within a circumscribed circle of the strands” for proper antecedent basis and as the circumscribed circle is imaginary
Claim 7 Line 2 “said steel cord” needs review to read “each steel cord” for proper antecedent basis and definiteness, as to how this single steel cord relates back to Claim 1 Line 1 “steel cords” plural, on which Claim 7 eventually depends
Furthermore, the recitation of Claim 7 is recommended for review in light of Claim 5 “further comprise”
Claim 8 Line 3 “any other of said steel filaments” is recommended to make clearer that it is referring to those in the strands such that monofilaments are not being compared to one another
Claim 8 Line 3 “said steel cord” needs review for proper antecedent basis and definiteness, as to how this single steel cord relates back to Claim 1 Line 1 “steel cords” plural, on which Claim 8 eventually depends
Claim 9 Line 2 “said steel cord” needs review to read “each steel cord” for proper antecedent basis and definiteness, as Claim 1 Line 1 disclosed “steel cords” plural, on which Claim 9 eventually depends
Claim 9 Line 3 “said steel cord” needs review to read “each steel cord” for proper antecedent basis and definiteness, as Claim 1 Line 1 disclosed “steel cords” plural, on which Claim 9 eventually depends
Claim 15 Lines 1-2 “the number” should read “a number” for clearer antecedent basis
Claim 15 Line 2 “of strands” should read “of the strands” for proper antecedent basis with strands in Claim 1, on which Claim 15 eventually depends
Claim 16 Lines 1-2 “the closest distance” should read “a closest distance” for clearer antecedent basis
Claim 16 Line 2 “the surface” should read “a surface” for clearer antecedent basis
Claim 16 Lines 2-3 “larger than half the diameter of said largest diameter filament” as best understood should read “larger than half the filament diameter of said group of largest diameter filaments” for proper antecedent basis with Claim 1 Line 6, on which Claim 16 depends, especially as the diameter was previously disclosed as a single one among a plurality, and therefore claim 16 should not disclose a diameter of a single filament
Similarly, Claim 16 Lines 3-4 “smaller than ten times the diameter of said largest diameter filament” as best understood should read “smaller than ten times the filament diameter of said group of largest diameter filaments” for proper antecedent basis with Claim 1 Line 6, on which Claim 16 depends, especially as the diameter was previously disclosed as a single one among a plurality, and therefore claim 16 should not disclose a diameter of a single filament
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deconinck et al (US Publication 2014/0374195), herein Deconinck, in view of Peric et al (US Publication 2012/0211310), herein Peric.
Regarding Claim 1, Deconinck teaches a steel cord (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 2; [0036] Fig. 2 illustrates…steel rope 210") comprising
strands twisted together with a cord lay direction and cord lay length (abstract "multiple twisted metal filaments"; [0036] “outer layer has 8 strands 215”; [0038] "strands in outer layer are twisted with an outer twisting direction"; [0036] "steel filaments in the strand”; inasmuch as the strands are twisted as part of a cord, there is a cord lay direction and cord lay length),
wherein said strands comprise steel filaments twisted together (see aforementioned; wherein there are steel filaments in a strand and the strands are twisted),
each of said steel filaments having a filament diameter (wherein the existence of steel filaments indicate the existence of a filament diameter),
in said steel cord, a group of largest diameter filaments have a filament diameter that is strictly larger than the remainder of the filaments (see annotated Fig. 2 below, wherein one of the largest diameter filaments is annotated, and there is a group inasmuch as there is more than one),

    PNG
    media_image1.png
    385
    464
    media_image1.png
    Greyscale

and wherein each of said largest diameter filaments is at least intermittently present at the radial outer side of said steel cord (see previously annotated Fig. 2 above, wherein each one is at the radial outer side as specifically defined in [0013] of the applicant’s specification).

Deconinck does not explicitly teach the steel cord is of a belt comprising 
steel cords held in parallel arrangement to one another by an elastomer jacket.

However, Deconinck does teach that the steel cord is for an elevator ([0001] "present invention relates to a rope…the invention also relates to the application of such a rope in an elevator system and to an elevator system with such a rope"),
the steel cord having a polyurethane layer (see Fig. 2; [0036] "steel rope has a PU layer 230").

Peric teaches an elevator belt (12) (see Figs. 3a, 3b; abstract "elevator system has a suspension member…suspension member is a cord or rope"; [0011] "elevator system comprises…loading bearing member (12)") comprising 
steel cords held in parallel arrangement to one another by an elastomer jacket ([0014] "tension member is manufactured from wires, in particular from steel wires of high strength, and is in the form of a cord or a rope"; [0020] "load bearing member comprises more than one tension member (18) extending in the longitudinal direction of the load bearing member (12), and these tension members are arranged in one plane next to one another"; see Fig. 3a for parallel arrangement; as for elastomer jacket--[0029] "load bearing member may be constructed from...elastomer"; [0030] "polyurethane, in particular thermoplastic ether-based polyurethane, polyamide, natural and synthetic rubber, such as, in particular, NBR, HNBR, EPM, and EPDM, are  especially suitable as material for the body of the load bearing member"; [0098] "belt body 15 is produced from...natural rubber or synthetic rubber", wherein it is known in the art that ether-based thermoplastic polyurethane can be elastomer (see extrinsic evidence RTP NPL), further in light of [0029]).
Furthermore, even if the ether-based thermoplastic polyurethane was not that of elastomer, it is known in the art that rubber is an elastomer (see extrinsic evidence Global NPL), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deconinck’s polyurethane to be of Peric’s rubber and therefore have a elastomer jacket within the belt as a simple substitution of one material for another, based on availability, especially as Peric teaches the interchangeability.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deconinck’s steel cord to be of a belt application (parallel steel cords within an elastomer jacket) as taught by Peric based on the application desired,
wherein, in light of the objections, the steel cord limitations are interpreted as if recited for a single steel cord of the belt, wherein the belt has a plurality of the same steel cord.
Regarding Claim 2, modified Deconinck teaches all the claimed limitations as discussed above in Claim 1.
Deconinck further teaches wherein the group of largest diameter filaments are made of steel having a relative magnetic permeability larger than 50 ([0036] "steel filaments in the strand"; [0027] “filaments may be steel filaments, for example…high carbon steel filaments”, wherein it is known in the art that high carbon steel has a relative magnetic permeability larger than 50, see extrinsic evidence Vandenbussche and Reynaert WO 2013/023818),
and wherein at least said largest diameter filaments have a remanent magnetisation (Deconinck teaches the steel for the largest diameter filaments which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a remnant magnetization, see also extrinsic evidence Vandenbussche and Reynaert WO 2013/023818).
Regarding Claim 3, modified Deconinck teaches all the claimed limitations as discussed above in Claim 1.
Deconinck does not explicitly teach wherein the largest diameter filaments differ in diameter by at least 1% and at most 40% with relative to the next smaller diameter steel filaments.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 2 illustrates the comparison of recited filaments being within the range. 
Regarding Claim 12, modified Deconinck teaches all the claimed limitations as discussed above in Claim 1.
Deconinck further teaches wherein said steel cords further comprise a core (see Fig. 2; [0036] “core layer comprises one strand 225”),
said strands being twisted around said core (see Fig. 2; [0038] "strands in outer layer are twisted with an outer twisting direction"; [0036] “outer layer has 8 strands 215”).
Regarding Claim 13, modified Deconinck teaches all the claimed limitations as discussed above in Claim 12.
Deconinck further teaches wherein said core of said steel cords comprises steel filaments forming a core strand (see Fig. 2 filaments making core strand of core; [0036] “steel rope”; [0036] “core layer comprises one strand 225”; without further indication of other material, therefore the filaments are steel).
Regarding Claim 14, modified Deconinck teaches all the claimed limitations as discussed above in Claim 13.
Deconinck further teaches wherein said core strand has a core strand diameter (wherein the existence of the core strand indicates a core strand diameter),
said strands having a strand diameter (wherein the existence of strands 215 indicates a strand diameter),
wherein said core strand diameter is smaller than said strand diameter (see Fig. 2, wherein the diameter of the core strand 225 is smaller than the strand diameter of the strand 215 in the strand layer of largest diameter filaments, 8 strands 215).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 4-11, 15, 16 is/are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, none of the prior art of record discloses wherein the cross sectional area of each one of the filaments out of the group of largest diameter steel filaments compared is between 2% and 10% of the total cross sectional area of any of the steel cords, in conjunction with the other structural limitations, as set forth in the claim.  The use of a group of largest diameter steel filaments at the outer radial side is known in the art of belts with steel cords, but the range of the cross sectional area comparison between each one of the filaments of the largest diameter steel filaments and the overall steel cords in which each filament lies claimed by the applicant is novel.  Specifically, prior art Deconinck discloses a group of largest diameter steel filaments as recited in the application.  Prior art Deconinck also discloses then, by the existence of the largest diameter steel filaments, a cross sectional area for both each one of the largest diameter steel filaments and that of the overall steel cord in which the filaments reside.  However, none of the prior art discloses, teaches, or suggests that the diameter of each one of the filaments of the largest diameter steel filaments would be between 2% and 10% of the total cross sectional area of the steel cords.  To interchangeably modify the sizing(s) as illustrated in Fig. 2 of Deconinck to meet the limitations as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 5, none of the prior art of record discloses monofilaments belonging to the group of largest diameter filaments, in conjunction with the rest of the structural limitations, as set forth in the claim.  The use of monofilaments is known in the art of steel cords, but the specific arrangement of the monofilaments, as part of the monofilaments belonging to the group of largest diameter filaments and therefore at least intermittently at the outer radial side as indicated in Claim 1 on which Claim 5 depends, while also having strands comprising steel filaments twisted together (Claim 1), while also being strictly larger than all other filaments (Claim 1), as claimed by the applicant is novel.  Specifically, prior art Deconinck discloses a group of largest diameter filaments at the outer radial side as recited in the application.  Prior art Trefileries GB 1034328 also discloses monofilaments in steel cords at the outer radial side.  However, none of the prior art discloses, teaches, or suggests these monofilaments being located at the outer radial side while also being in conjunction with the other structural limitations.  To interchangeably modify Deconinck with Trefileries as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 6-11: Claims 6-11 are indicated with allowable subject matter at least for depending directly or indirectly upon Claim 5 which has been indicated with allowable subject matter.
Regarding Claim 15, none of the prior art of record discloses wherein the number of strands in said steel cords is three, four or five, in conjunction with the other structural limitations, as set forth in the claim.  The use of a number of strands within steel cords is known in the art of belts, but the specific number of strands in the steel cords claimed by the applicant is novel.  Specifically, prior art Deconinck discloses a number strands in the steel cords as recited in the application.  Prior art Peric also discloses a number of strands in the steel cords.  However, none of the prior art discloses, teaches, or suggests that the number of strands would be as few as three, four, or five.  To interchangeably modify the number of strands to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 16, none of the prior art of record discloses wherein the closest distance between the surface of said belt and any of said steel cords is in the range of larger than half the diameter of said largest diameter filament and smaller than ten times the diameter of said largest diameter filament, in conjunction with the other structural limitations, as set forth in the claim.  The use of steel cords within a belt is known in the art of belts, but the specific distance range of steel cord to belt as recited relative to the diameter of the largest diameter filament as claimed by the applicant is novel.  Specifically, prior art Deconinck discloses a steel cord as recited in the application.  Prior art Peric also discloses steel cords within belts.  However, none of the prior art discloses, teaches, or suggests a range of distance of the steel cord to the surface of belt being in the range recited relative to the largest diameter filament.  To interchangeably modify Deconinck and Peric such that Deconinck’s steel cord being applied in Peric’s belt is at a distance to the belt surface as recited relative to the diameter of the largest diameter filament as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may or may not be used to formulate a rejection if necessary: Vanreyten et al (USPN 11186947), Rommel (US Publication 2017/0370046) directed to steel cords in a belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732